Exhibit 10.2

 

Promissory Note

(Revolving Line of Credit)

 

NOTICE TO BORROWER: THIS NOTE CONTAINS A PROVISION ALLOWING FOR CHANGES IN THE
INTEREST RATE. INCREASES IN THE INTEREST RATE MAY RESULT IN HIGHER PAYMENTS.
DECREASES IN THE INTEREST RATE MAY RESULT IN LOWER PAYMENTS.

 

Loan Number: XXXXXXX     Date: December 12, 2018     Borrower: Friedman
Industries, Incorporated, a Texas corporation        Borrower’s Address: 1121
Judson Road, Suite #124, Longview, Texas 75601     Lender: Citizens National
Bank     Lender’s Address: P.O. Box 1009, Henderson, Texas 75653     Principal
Amount: Five Million and No/100 Dollars ($5,000,000.00)     Maturity Date:
December 12, 2019

 

1.     Promise to Pay. FOR VALUE RECEIVED by Borrower, the sufficiency of which
is admitted, Borrower promises to pay to the order of Lender, or order, at
Lender’s Address, the Principal Amount plus interest at the Note Rate according
to the payment terms stated in this promissory note.

 

2.     Payment Terms. (a) Installments and Maturity Date. All accrued and unpaid
interest is due and payable monthly, beginning on January 12, 2019, and
continuing on the 11th day of each succeeding calendar month thereafter until
the Maturity Date, at which time all unpaid principal, accrued and unpaid
interest and all other amounts payable to Lender under this note shall then be
due and payable in full.

 

(b)     Prepayment. Borrower has the right to prepay, prior to maturity, all or
any part of the Principal Amount without penalty, and interest shall immediately
cease on any amount so prepaid. Prepayments shall be applied toward the payment
of the installments of principal last maturing under this note. A prepayment
will not reduce the amount or the due dates of the installments to be paid under
this note, and any prepayment is applied to end of the term of this note.

 

(c)     Application and Form of Payments. Except as otherwise expressly provided
herein to the contrary, all payments on this note shall be applied in the
following order of priority: (i) the payment or reimbursement of any expenses,
costs or obligations (other than the unpaid principal balance and interest) for
which Borrower is obligated or to which Lender is entitled pursuant to the terms
of this note or any other Loan Document, (ii) the payment of accrued but unpaid
interest, and (iii) the payment of all or any portion of the principal balance
hereof. All payments by Borrower shall be made in immediately available funds,
without offset, in lawful money of the United States of America. Borrower is
absolutely and unconditionally obligated to pay all principal, interest and
other amounts payable under this note and all Related Indebtedness, without any
abatement, postponement, diminution, or deduction and without any reduction for
counterclaim or offset whatsoever. If at any time any payment received by Lender
is determined by a court of appropriate jurisdiction or by Lender to have been a
voidable transfer under any form of debtor relief law, then the obligation to
make the payment shall survive any cancellation or satisfaction of this note or
its return to Borrower, and shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and the payment
shall be immediately due and payable upon demand. Partial payment of any amount
due under this note shall not, regardless of any receipt or credit issued by
Lender, satisfy Borrower’s obligation to pay the entire amount then due, neither
shall it extend, alter, waive or restart any time period within which Borrower
was required to remedy any default.

 

(d)     Late Charge; Returned Payment Charge. If any installment becomes overdue
for more than ten (10) days, at Lender’s option a late charge of five percent
(5%) of the overdue amount may be charged in order to defray the expense of
handling the delinquent payment. If any check given by Borrower as a payment on
this note is dishonored, then Borrower will pay a processing fee equal to the
greater of 1) $29.00, or 2) the fee ordinarily charged at that time by Lender
for returned checks.

 

PROMISSORY NOTE, PAGE 1 Borrower Initials:  /s/ AEL

 

--------------------------------------------------------------------------------

 

 

3.     Interest. (a) Note Rate. The unpaid principal amount of this note shall
accrue interest at a per annum rate equal to the sum of (i) the Prime Rate (as
it changes), minus (ii) fifty five hundredths of a percent (0.55%) (together,
the “Note Rate”). The initial Note Rate determined as of the date of this note
is 4.70% per annum. “Prime Rate” means the prime interest rate quoted and
published in the “Money Rates” section of the Wall Street Journal. In the event
the Wall Street Journal ceases to publish a Prime Rate then Lender may refer to
another similar source (selected at Lender’s sole discretion) to identify the
prime rate on commercial loans at large United States money center commercial
banks and apply that rate (also referred to herein as the “Replacement Rate”).
The Replacement Rate shall then become the “Prime Rate.” Fluctuations in the
Prime Rate shall become effective immediately and shall increase or reduce the
Note Rate, as the case may be, without any notice to Borrower.

 

(b)     Default Interest Rate. For so long as any Event of Default exists under
this note or under any of the other Loan Documents, regardless of whether or not
there has been an acceleration of the maturity of this note, and at all times
after the Maturity Date (whether such date occurs by acceleration or otherwise),
and in addition to all other rights and remedies of Lender under this note and
any other Loan Document, interest shall accrue on the unpaid principal balance
at the Default Interest Rate, and shall be immediately due and payable. Borrower
acknowledges that it would be extremely difficult or impracticable to determine
Lender’s actual damages resulting from any late payment or Event of Default, and
the late charges and Default Interest Rate payable under this note is a
reasonable estimate of those damages and do not constitute a penalty.

 

(c)     Computation Period. Interest shall be computed on the basis of a 365/360
basis; that is, by applying the Note Rate over a year of three hundred sixty
(360) days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding, unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on a per diem basis of a year of 365 or 366 days, as the case may be.

 

(d)     Savings Clause. NOTICE: Under no circumstances will the interest rate on
this note be more than the highest rate allowed by applicable law. For purposes
of this note, the “highest rate allowed by applicable law” means the lesser of
(i) the maximum rate of interest permitted under federal or other law applicable
to the indebtedness evidenced by this note, or (ii) eighteen percent (18%) per
annum. Borrower and Lender intend to conform strictly to the applicable federal
or state usury laws now or hereafter in force with respect to this note. To such
end: (1) the aggregate of all interest and other charges constituting interest
under applicable usury laws and contracted for, chargeable or receivable under
all other Loan Documents and this note shall never exceed the highest rate
allowed by applicable law, nor produce a rate in excess of the maximum contract
rate of interest that Lender is authorized to charge Borrower under applicable
usury laws; (2) if any excess interest is provided for, it shall be deemed a
mistake, and the excess shall, at the option of Lender, either be refunded to
Borrower or credited on the unpaid principal balance of this note, and the Loan
Documents shall be automatically reformed to permit only the collection of the
highest rate allowed by applicable law; (3) in determining the highest rate
allowed by applicable law Lender may charge to Borrower, all interest shall be
amortized, prorated, allocated, and spread over the entire term of this note (as
extended, if applicable to the full extent permitted by applicable federal or
state law); and (4) in the event that this note is prepaid or the maturity is
accelerated, unearned interest shall be canceled and, if theretofore paid,
shall, at the option of Lender, either be refunded to Borrower or credited on
the unpaid balance of this note or any Related Indebtedness.

 

4.     Waivers. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO THE
CONTRARY, BORROWER WAIVES AND RELIQUISHES PRESENTMENT FOR PAYMENT, DEMAND,
NOTICE OF NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF
INTENT TO ACCELERATE MATURITY, NOTICE OF ACCELERATION AND ANY OTHER NOTICES OF
ANY OTHER ACTION. BORROWER WAIVES AND RELIQUISHES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHTS OF MORATORIUM, REINSTATEMENT, MARSHALING,
FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION, APPRAISEMENT, RENEWAL, AND
EXEMPTION.

 

5.     Attorneys’ Fees and Costs of Collection. If this note or any other Loan
Document is given to an attorney for collection or enforcement, or if suit is
brought for collection or enforcement, or if it is the subject of any effort by
Lender to enforce payment or collection through the enforcement of any lien or
security interest, or any foreclosure, probate, bankruptcy, or any other type of
judicial proceeding, then Borrower shall pay Lender all of Lender’s reasonable
attorney’s fees and costs in addition to other amounts owed. In the event
Borrower or any guarantor asserts any type of claim, cause of action or
counterclaim against Lender, and Lender is the prevailing party on any such
claim, cause of action or counterclaim, Borrower shall pay Lender all of
Lender’s reasonable attorney’s fees and costs.

 

PROMISSORY NOTE, PAGE 2 Borrower Initials:  /s/ AEL

 

--------------------------------------------------------------------------------

 

 

6.     Advances; Revolving Line of Credit. The principal balance of this note
may be funded in multiple advances and interest shall be calculated only on the
unpaid principal balance. Subject to the terms of this note and the Loan
Agreement, and until the Maturity Date, Lender may make disbursements of
principal from time-to-time at the request of Borrower up to the Principal
Amount. Lender shall have the right to refuse and withhold the making of any
disbursement of principal if at any time: (i) an Event of Default under the
terms of this note has occurred, or an event of default under the terms of any
other Loan Document has occurred; (ii) proceeds previously disbursed under this
note are used for a purpose other than that for which the disbursement was
authorized to be used; (iii) Borrower is in default under any loan agreement,
note or security instrument relating to an indebtedness of Borrower to any other
person; or (iv) Borrower is in default in the payment or performance of any
Related Indebtedness. TO THE EXTENT REPAYMENTS ARE APPLIED TO THE PRINCIPAL
AMOUNT FROM TIME-TO-TIME UNDER THIS NOTE, SUCH REPAYMENTS SHALL REINSTATE
BORROWER’S RIGHT TO FURTHER DISBURSEMENTS OF THE AMOUNTS REPAID, SUBJECT TO
PROVISIONS OF THIS NOTE AND THE OTHER LOAN DOCUMENTS. The books and records of
the Lender shall be prima facie evidence of all sums advanced and due under this
note. The maximum outstanding balance permitted under the terms of any other
Loan Document may restrict the total of all advances to an amount which is less
than the above stated Principal Amount. Borrower agrees it is liable for the
payment, with interest, of all sums advanced by Lender at the instruction or
request of any person with actual or apparent authority to request an advance,
and also for all sums (whether or not authorized) which are credited to any of
Borrower’s accounts with Lender or paid directly to any of Borrower’s creditors,
vendors or suppliers.

 

7.     Events of Default. Each of the following shall constitute an event of
default (“Event of Default”) under this note: (a) Borrower fails to make any
payment when due under this note; (b) Borrower fails to comply with or to
perform any other term, obligation, covenant or condition contained in this note
or in any of the other Loan Documents, or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower; (c) any warranty, representation or statement made or
furnished to Lender by Borrower or on Borrower’s behalf under this note or in
any of the other Loan Documents is false or misleading in any material respect,
either now or at the time made or furnished, or becomes false or misleading at
any time thereafter; (d) the dissolution or termination of Borrower’s existence
as a going business the insolvency of Borrower, the appointment of a receiver
for any part of Borrower’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Borrower; (e) the
commencement of collection, foreclosure or forfeiture proceedings, whether by
judicial proceeding, self-help, repossession or any other method, by any
creditor of Borrower or by any governmental agency against any collateral
securing this note (including a garnishment of any of Borrower’s accounts,
including deposit accounts, with Lender); (f) a material adverse change occurs
in Borrower’s financial condition, or Lender in good faith believes the prospect
of payment or performance of this note is impaired; or (g) Lender in good faith
believes itself insecure.

 

8.     Right of Setoff. Lender reserves a right of setoff in all of Borrower’s
accounts with Lender (whether checking, savings, or some other account). This
includes all accounts Borrower holds jointly with someone else and all accounts
Borrower may open in the future. However, this does not include any IRA or Keogh
accounts, or any trust account for which setoff would be prohibited by law.
Borrower authorizes Lender, to the extent permitted by applicable law, to charge
or setoff all sums owed under this note or on any Related Indebtedness against
any and all such accounts.

 

9.     Joint and Several Liability; Statement of Unpaid Balance. Each Borrower
is jointly and severally liable and responsible for all amounts owed to Lender
under this note and any other Loan Document. At any time requested by Lender,
Borrower shall promptly deliver to Lender a written statement or affidavit, in
form satisfactory to Lender, stating the unpaid balance of this note and any or
all of the Related Indebtedness, and that there are no offsets or defenses
against full payment of the obligations under this note and the Related
Indebtedness, or if there are any offsets or defenses, specifying them.

 

10.     WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW,
KNOWINGLY, INTENTIONALLY, IRREVOCABLY, INCONDITIONALLY AND VOLUNTARILY, WITH AND
UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELIQUISHES AND FOREVER FORGOES
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO THIS NOTE, ANY OTHER LOAN DOCUMENT, ANY RELATED
INDEBTEDNESS OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER.

 

11.     Governing Law; Jurisdiction; Venue. This Note is executed and delivered
as an incident to a lending transaction negotiated in substantial part in Rusk
County, Texas, and shall be governed by and construed in accordance with the
laws of the State of Texas. Venue for any action arising under or related to
this note or any other Loan Document, or for the enforcement of any Related
Indebtedness, shall be in such county.

 

PROMISSORY NOTE, PAGE 3 Borrower Initials:  /s/ AEL

 

--------------------------------------------------------------------------------

 

 

12.     Notice of Inaccurate Information. Borrower may notify Lender if Lender
reports any inaccurate information about Borrower’s account(s) to a consumer
reporting agency. Borrower’s written notice describing the specific
inaccuracy(ies) should be sent to Lender at Lender’s address.

 

13.     Definitions and Construction. All terms used in this note, whether or
not defined in this section, and whether used in singular or plural form, shall
be deemed to refer to the object of the term whether such is singular or plural,
as the context may suggest or require. Borrower agrees that this note was the
result of a negotiated agreement with Lender and the rule of construction that
states ambiguities in a document are construed against the party who drafted it
does not apply in interpreting this note. In addition to the other terms defined
above, the following terms have these meanings when used in this note:

 

“Borrower” means the borrower(s) identified in the introductory section above,
whether one or more.

 

“Borrower’s Address” means the address for Borrower identified in the
introductory section above, or such other address notice of which is given by
Borrower in writing and delivered to Lender.

 

“Default Interest Rate” means a rate per annum equal to the lesser of a)
eighteen percent (18%), or b) the maximum rate of interest permitted under
federal or other law applicable to this note.

 

“Lender” means the lender identified in the introductory section above, its
successors and assigns and including any holder of this note.

 

“Lender’s Address” means the address for Lender identified in the introductory
section above, or such other address notice of which is given by Lender in
writing and delivered to Borrower.

 

“Loan Agreement” means the Revolving Line of Credit Loan Agreement between
Borrower and Lender relating to this note.

 

“Loan Documents” means this note, the Loan Agreement and any and all other loan
agreements, deeds of trust, security agreements, guaranty agreements,
assignments, assignments of rents, indemnity agreements, certifications, pledge
agreements, and other agreements or documents related to or securing this note
or any Related Indebtedness, together with any and all renewals, modifications,
amendments, restatements, extensions and supplements thereof.

 

“Maturity Date” means the earlier to occur of a) the date stated in the
introductory section above, or b) the date on which the maturity of this note is
accelerated by Lender under the terms hereof or under any of the other Loan
Documents.

 

“Principal Amount” means the amount stated in the introductory section above.

 

“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Lender pursuant to any of the Loan Documents or any other
communication or writing by and between Borrower and Lender, except such
indebtedness which has been paid or is payable by Borrower to Lender under this
note.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

NOTICE OF FINAL AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE TERMS HEREOF (INCLUDING THE
MATURITY DATE OF THIS LOAN) AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound by this note, has
duly executed this note as of the day first written above and Borrower
acknowledges receipt of a fully completed copy of this note.

 

 

  Friedman Industries, Incorporated, a Texas corporation             By: /s/
Alex LaRue     Name: Alex LaRue     Title: Chief Financial Officer, Secretary
and Treasurer  

 

 

Promissory Note – RLOC - $5,000,000.00

 

PROMISSORY NOTE, PAGE 4 Borrower Initials:  /s/ AEL

 